DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/14/2020 does not place the application in condition for allowance.
	The rejections over Kim et al. are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0278552 to Numata.
 	Regarding claims 1-5, Numata teaches a compound having the formula:

    PNG
    media_image1.png
    5
    132
    media_image1.png
    Greyscale
 (p. 2). The moiety 
    PNG
    media_image2.png
    10
    8
    media_image2.png
    Greyscale
reads on the claimed 
    PNG
    media_image3.png
    105
    200
    media_image3.png
    Greyscale
, where X1 is an oxygen atom (¶0020: ”X1 and X2 are independently an oxygen atom or a sulfur atom, and they are not a sulfur atom at the same time (that is, X1 and X2 are an oxygen atom or one of them is an oxygen atom, and the other is a sulfur atom”). Each carbon of [AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    10
    8
    media_image2.png
    Greyscale
can be substituted with R7 or R8, which is, when present, an alkyl group, a cycloalkyl group, an alkoxy group, an aryloxy group, an aryl group, a heteroaryl group, or a silyl group (¶0022-0024, 0026-0029). R7 or R8 need not be present, and therefore each carbon can be substituted with hydrogen. The moiety can be bonded to the nitrogen of 
    PNG
    media_image1.png
    5
    132
    media_image1.png
    Greyscale
 at the circled carbon [AltContent: oval][AltContent: oval]positions above through the recited L2. Therefore each of the carbons of 
    PNG
    media_image2.png
    10
    8
    media_image2.png
    Greyscale
that are not the circled carbons read on the claimed Z1, Z2, Z5, Z7, and Z8 = CR6, where each R6 is independently selected from the group consisting of hydrogen, an alkyl, cylcloalkyl, alkoxy, aryloxy, silyl, aryl, or heteroaryl. The recited L2 can be a single bond, therefore 
    PNG
    media_image1.png
    5
    132
    media_image1.png
    Greyscale
 reads on the claimed G, 
    PNG
    media_image4.png
    126
    335
    media_image4.png
    Greyscale
. The carbons of recited
    PNG
    media_image1.png
    5
    132
    media_image1.png
    Greyscale
can be substituted with R1, R2, R3, and R4, which are, when present, an alkyl group, a cycloalkyl group, an alkoxy group, an aryloxy group, an aryl group, a heteroaryl group, or a silyl group (¶0022-0024, 0026-0029). R1, R2, R3, and R4 need not be present, and therefore each carbon can be substituted with hydrogen. The recited L1 can be a single bond. As such, each carbon of 
    PNG
    media_image1.png
    5
    132
    media_image1.png
    Greyscale
 reads on the claimed Z17-Z24 or Z25-Z32 = CR6, except for one of Z17-Z24 which is directly bonded to one of Z25-Z32.  Finally, the recited 
    PNG
    media_image5.png
    143
    117
    media_image5.png
    Greyscale
, where L3 can be a single bond, reads on the claimed Ar2 and n2  = zero, such that Ar2 is a heteroaryl, which may be further substituted by hydrogen, an alkyl group, a cycloalkyl group, an alkoxy group, an aryloxy group, an aryl group, a heteroaryl group, or a silyl group, based on similar reasoning as discussed above. 
Therefore, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a compound having Formula I, as Numata teaches such a structure is contemplated by teachings of that disclosure.  
	Per claim 2-4, modified-Numata teaches the limitations of claim 1. The recited moiety 
    PNG
    media_image1.png
    5
    132
    media_image1.png
    Greyscale
  can obviously read on one of the group 
    PNG
    media_image6.png
    305
    607
    media_image6.png
    Greyscale
, wherein each Z1, Z2, and Z4 to Z32 are each independently a CR6 based on the cited reasoning above.
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]	Per claim 5, modified-Numata teaches the limitations of claim 1. Numata teaches that the compound can have a narrower structure 
    PNG
    media_image7.png
    101
    81
    media_image7.png
    Greyscale
(p. 3, ¶0036). The recited L1, L2, and L3 can each be a single bond, with L2 being bonded to one of the circled carbons of 
    PNG
    media_image2.png
    10
    8
    media_image2.png
    Greyscale
, as cited previously. Each carbon of 
    PNG
    media_image2.png
    10
    8
    media_image2.png
    Greyscale
that is not bonded to L2 can be substituted with a hydrogen. Similarly, L3 can be a single bond to one of the circled carbons of [AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image7.png
    101
    81
    media_image7.png
    Greyscale
. Each carbon of 
    PNG
    media_image7.png
    101
    81
    media_image7.png
    Greyscale
that is not bonded to L3 can be substituted with hydrogen, and X2 can be S, as cited previously. As such, claimed compounds 
    PNG
    media_image8.png
    91
    204
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    88
    203
    media_image9.png
    Greyscale
 would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill, as Numata teaches such a structure is contemplated by the teachings of that disclosure.
	Regarding claims 6- 10, Numata teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode (¶0045), wherein, per claim 7, in an embodiment, the organic layer is an emissive layer in which a compound of that invention is a host (¶0035, 0043), and, per claim 10, in another embodiment, the organic layer is a transporting layer and a compound of that invention is a transporting material in the organic layer (¶0047). Numata renders the compound having Formula I, as claimed in claim 6, obvious for the reasons laid out in the rejection of claim 1 above.
	Per claim 8, modified-Numata teaches the limitations of claim 6. In an embodiment, the organic layer is an emissive layer in which a compound of that invention is a host (¶0035, 0045), and further comprises a phosphorescent emissive dopant (¶0205, 0214) having the formula 
    PNG
    media_image10.png
    196
    197
    media_image10.png
    Greyscale
, which reads on the claimed 
    PNG
    media_image11.png
    232
    113
    media_image11.png
    Greyscale
, wherein X1-X8 are carbon atoms, Ra is an alkyl and Rb is a halide.
Per claim 9, modified-Numata teaches the limitations of claim 6. Numata teaches an embodiment in which the organic layer is a transporting layer or an emissive layer and a compound of that invention is a material in the organic layer (¶0035, 0043, 0047). While Numata does not specifically teach that the layer functions as a blocking layer, and that the compound of that invention is a blocking material, it is expected that such a layer would necessarily be a blocking layer and the compound a blocking material, as Numata teaches that the compound has the claimed structure. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Regarding claim 12, Numata teaches a formulation comprising a compound of that invention (¶0175 teaches that the compound of that disclosure can find use in a solution). Numata renders the compound having Formula I, as claimed in claim 6, obvious for the reasons laid out in the rejection of claim 1 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata as applied to claim 6 above, and further in view of US PGPub 2009/0167162 to Lin (of record).
Regarding claim 11, modified-Numata teaches the OLED of claim 6. Numata does not specifically teach that the OLED is incorporated into a device that is a consumer product, electronic component module, or lighting panel. Lin teaches that it is conventional to incorporate OLEDs into such elements (¶0044). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421, 82 USPQ2d 1385,1395 - 97 (2007) (see MPEP§2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use the OLED taught by Numata in a consumer product, electronic component module, or lighting panel based on Lin's teachings.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes the third party submissions filed 10/27/2020, which are understood to be with respect to an earlier, broader version of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726